              Case 4:14-cv-02543-CKJ Document 212 Filed 04/09/19 Page 1 of 2
                                DISTRICT JUDGE'S MINUTES
                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF ARIZONA – TUCSON

U.S. District Judge: Cindy K. Jorgenson           Date: April 9, 2019
Carrie Ferrara Clark v. City of Tucson            Case Number: CV-14-02543-TUC-CKJ

Plaintiff attorney: Jeffrey Jacobson
Defense attorneys: Michelle Saavedra and Renee Waters
Court reporter: Cheryl Cummings
Courtroom deputy: Sandra G. Fuller

 CIVIL JURY TRIAL - DAY 7:

 9:25 a.m.: The parties are present and inform the Court they do not have their jury
 instructions prepared as previously ordered. Counsel for the defendant informs the Court
 she will E-Mail the latest draft copy to chambers. The jurors enter the courtroom.

 The defendant's witness, Ken Brouillette, appearing via video teleconference from Seattle,
 Washington, is sworn and examined.

 The defendant's witness, Ted McDonough, is sworn and examined. Exhibits 340 and 342
 are admitted.

 11:00: a.m. - 11:20 a.m.: A mid-morning recess is taken.

 The Court is back in session. The jury enters the courtroom. Examination of the defendant's
 witness, Ted McDonough, continues. Exhibit 79 is admitted.

 12:03: p.m. - 1:06 p.m.: The Court recesses for lunch.

 Counsel discuss the forms of verdict with the Court and request additional guidance on
 verbiage. The jury enters the courtroom.

 Examination of the defendant's witness, Ted McDonough, continues.

 The defendant's witness, Michael Carsten, is sworn and examined.

 The defendant's witness, Jim Critchley, is sworn and examined. Exhibit 431 is admitted.

 2:24 p.m. - 2:38 p.m.: A mid-afternoon recess is taken.

 The Court is back in session. The jury enters the courtroom. Examination of the defendant's
 witness, Jim Critchley, continues. Exhibit 374 is admitted.
              Case 4:14-cv-02543-CKJ Document 212 Filed 04/09/19 Page 2 of 2

U.S. District Judge: Cindy K. Jorgenson               Date: April 9, 2019
Carrie Ferrara Clark v. City of Tucson                Case Number: CV-14-02543-TUC-CKJ

 The defendant's witness, Rob Rodriguez, is sworn and examined. Exhibits 99, 106, and
 129 are admitted. Exhibit 432 is admitted subject to redaction.

 4:53 p.m.: The Court continues the jury trial to April 10, 2019 at 9:00 a.m. The jurors are
 excused for the day.

 5:02 p.m.: Counsel for the plaintiff informs the Court he has no objection to all eight jurors
 participating in deliberation. Exhibit 126 is admitted outside the presence of the jury. The
 Court takes UNDER ADVISEMENT counsel for the plaintiff's request to admit Exhibit 127.

 The Court notes she is still awaiting final proposed jury instructions and forms of verdict from
 counsel.

 Civil jury trial: 9:25 a.m. to 5:02 p.m. (6 hours)
